Case: 17-20103      Document: 00514225785         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 17-20103                                   FILED
                                                                             November 6, 2017
                                                                                Lyle W. Cayce
ERIC FLORES,
                                                                                     Clerk

                                                 Plaintiff-Appellant

v.

R. MOORE, Senior Warden; M. ROESLER, Senior Warden; J. PERALTA,
Senior Warden,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:16-CV-3385


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Plaintiff-Appellant Eric Flores, Texas prisoner # 2051801, filed a motion
for authorization to proceed in forma pauperis (IFP) following the dismissal of
his 42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915(g). Flores has raised
only fanciful allegations, including claims that he has already been executed
and that the defendants have utilized deadly technology to torture him and his
mother, so he has failed to show that he should be allowed to proceed IFP on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20103     Document: 00514225785      Page: 2    Date Filed: 11/06/2017


                                  No. 17-20103

appeal under 28 U.S.C. § 1915(g) or that his appeal presents a nonfrivolous
issue. See Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley,
689 F.2d 562, 586 (5th Cir. 1982). The motion for leave to proceed IFP is
denied.
      The facts surrounding Flores’s IFP request are inextricably intertwined
with the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24
(5th Cir. 1997). The appeal presents no nonfrivolous issues and is DISMISSED
as frivolous. See 5TH CIR. R. 42.2. We have previously warned Flores that he
would face sanctions, including monetary ones, if he continued to file frivolous
or repetitive pleadings. We have also directed him to review all pending
matters and move to dismiss any that are frivolous, repetitive, or otherwise
abusive. See Flores v. Director, TDCJ, No. 16-20406 (5th Cir. May 30, 2017);
Flores v. TDCJ, No. 16-20459 (5th Cir. May 30, 2017); Flores v. Moore, No. 16-
11033 (5th Cir. May 30, 2017); Flores v. Moore, No. 16-20587 (5th Cir. June 26,
2017). Because Flores has ignored our warnings, IT IS FURTHER ORDERED
that a SANCTION IS IMPOSED. Flores is ORDERED to remit a monetary
sanction in the amount of $100, payable to the clerk of this court. Flores is also
BARRED from filing any pleading in this court or in any court subject to this
court’s jurisdiction until that sanction is paid in full, unless he first obtains
leave of the court in which he seeks to file such pleading. Flores is further
CAUTIONED that any future frivolous or repetitive filings in this court or any
court subject to this court’s jurisdiction will subject him to additional sanctions.
He is again DIRECTED to review all pending matters and move to dismiss any
that are frivolous, repetitive, or otherwise abusive.
      IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION
IMPOSED.




                                         2